Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Case No. 17-CR-419 (KMK)
V.
LEIBYS MERCEDES,

Defendant

DEFENDANT’S MOTION FOR A JUDGMENT OF ACQUITTAL

The Defendant, LEIBYS MERCEDES, through undersigned counsel, respectfully
moves, Pursuant to the Federal Rules of Criminal Procedure, 29 (c) for a judgment of
acquittal vacating the jury verdict of “guilty” because the evidence was insufficient to
sustain a conviction. A memorandum in support of this application is filed herewith and

made a part hereof.

December 1, 2018
Respectfully submitted,

/s/ Chukwuemeka Nwokoro

Chukwuemeka Nwokoro

Nwokoro & Scola, Esquires

For Defendant Leibys Mercedes

30 Broad Street, Suite 1424

New York, NY 10004

Tel: 212-785-1060

Fax: 212-785-1066
cokes ok bo
Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Case No. 17-CR-419 (KMK)
V.
LEIBYS MERCEDES,
Defendant

DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF

MOTION FOR A JUDGMENT OF ACQUITTAL

The defendant, LEIBYS MERCEDES, through undersigned counsel, respectfully
submits this Memorandum of Law in support of his motion, pursuant to Fed. Rul. Crim.
Proc. 29(c), for a judgment of acquittal after a jury verdict that found the defendant guilty

upon insufficient evidence.

STATEMENT OF RELEVANT FACTS

 

The Second Superseding Indictment, filed on September 9, 2018, contains a
single count charging the defendant as follows;

“ 1. From at least in or about January 2017 up to and including in or about J uly 2017, in
the Southern District of New York and elsewhere, Leiby’s Mercedes, a/k/a “Celly” the
defendant, and others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to violate the narcotics laws

of the United States.
Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 3 of 8

2. It was a part and an object of the conspiracy that Leibys Mercedes, a/k/a “Celly” the
defendant, and others known and unknown, would distribute, and possess with the intent
to distribute, controlled substances, in violation of Title 21, United States Code, Section
841 (a)(1).

3. The controlled substance that Leibys Mercedes, a/k/a “Celly” the defendant, conspired
to distribute and to possess with the intent to distribute was 100 grams and more of a
mixture and substance containing a detectable amount of heroin, in violation of Title 21,
United States Code, Section 841(b)(1)(B).

During the trial, the bulk of the evidence submitted by the prosecution related to
the drug dealing activities of Christopher Coleman and Jonathan Acquino. According to
the evidence, Coleman was a middle level supplier of Heroin who sold Heroin to
Acquino who then sold the same drugs to end users on the street. Coleman also sold
Heroin to end users and Coleman also sold other drugs to end users including marijuana
and crack cocaine. A six-month investigation involving Title III wiretaps and surveillance
of Coleman and Acquino culminated with the arrest of both Coleman and Acquino on
July 7, 2017. 153 grams of Heroin was found in Coleman’s residence at the time of the
arrest. Acquino was also arrested while in possession of 10 bundles of heroin. In their
opening statements, the Government proposed to show that Coleman was a mid-level
distributor who had two heroin suppliers one of whom was defendant Leiby’s Mercedes,
however, the government produced no direct evidence that Mercedes actually supplied
Heroin to Coleman. The sum of the evidence against Mercedes is as follows. Mercedes
shared a cell with Coleman at a halfway house in the Bronx, and was known to Coleman

as “Celly”. “Celly” was heard on a recorded telephone conversation with Coleman
Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 4 of 8

discussing the fact that Coleman owed “Celly” money. The government produced
multiple circumstantial evidence to show that “Celly” was Leibys Mercedes. The
government introduced evidence of a recorded telephone conversation between Coleman
and Acquino where Coleman told Acquino that he owes $1,300.00 to a supplier; a
recorded conversation between “Celly” and Coleman where Coleman discussed giving
“Celly” a “rack” (according to the government’s expert witness, a rack equals one
thousand dollars); a recorded telephone conversation between Coleman and “Celly”
where they discuss that Coleman “has a couple of bands” for Celly (according to the
government’s expert witness, a couple of bands equals two thousand dollars).

Except for the evidence summarized above, the only other evidence produced by
the government to show that Mercedes was Coleman’s Heroin supplier is the testimony
of Lisa Henderson. Henderson is Coleman’s partner who lived with Coleman and helped
Coleman sell drugs. Henderson was arrested along with Coleman and charged with
conspiracy to possess and distribute narcotics. She then entered into an agreement with
the government that allowed her to avoid jail time if she testified against Mercedes.
Henderson testified that Coleman had two Heroin suppliers, “O” a supplier from
Newburgh, New York and “Celly”, who was a Heroin Supplier from the Bronx. She
accompanied Coleman three times to the Bronx to meet this Bronx supplier. However,
each time, she did not actually see the supplier or see the transaction, because each time,
that individual would pull up in a car, and Coleman would get in that car and the car
would drive around the bloc. Ms. Henderson testified that during these trips, Coleman

would bring between $8,000 and $10,000 in cash.
Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 5 of 8

Ms. Henderson further testified that Coleman told her that “Celly” was the Bronx
Heroin Supplier, and that one day, “Celly” came to her home and was briefly introduced
to her by Coleman as she was coming home and Coleman was walking “Celly” to the
door. And Coleman stated “Celly, this is my girlfriend, Lisa”. F inally, Ms. Henderson
identified defendant Leibys Mercedes in Court, as the person who was introduced to her
as “Celly” by Coleman.

ARGUMENT
The Evidence Is Insufficient To Prove Conspiracy

The evidence described above does not sufficiently show the participation of
defendant Mercedes in a conspiracy, with Coleman and Acquino, to possess heroin and to
possess heroin with intent to distribute. To prove a conspiracy, the government must
show “mutual dependence among the participants, a common aim or purpose or a
permissible inference from the nature and scope of the operation, that each actor was
aware of his part in a larger organization where others performed similar roles equally
important to the success of the venture”. United States v. Williams, 205 F. 3d 23, 33 (2d
Cir. 2000). The court must determine whether the conspiracy was a “single enterpise”
United States v. Cambindo Valencia, 609 F. 2d 603, 623 (2d Cir. 1979. To make this
evaluation courts evaluate “the degree of connection between each alleged co-conspirator
and the enterprise as a whole”.

The evidence adduced by the government did not show that Coleman purchased
illegal drugs from Mercedes and was utterly insufficient to show that Mercedes joined in
a conspiracy to distribute Heroin. The essence of conspiracy is agreement among two or

more persons to join in a concerted effort to accomplish an illegal purpose. United States
Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 6 of 8

v. Bayer, 331 U.S. 532, 542 (1947). To prove a conspiracy, the evidence must show that
two more persons agreed to participate in a joint venture intended to commit an unlawful
act. United States v. Desimone, 119 F. 3d 217, 223 (2d Cir. 1997). To be a member of a
conspiracy, one must, “in some sense promote the illegal venture himself, make it his
own, have a stake in its outcome”. United States v. Falcone, 109 F. 2d 579, 581 (2d Cir.
1940). Simply put, the testimony of Lisa Henderson was insufficient to connect Leibys

Mercedes to the Coleman/Acquino conspiracy to distribute Heroin.

The Evidence Is Insufficient To Show Possession

Based on the above evidence recited in the statement of relevant facts above, the
government sought for and procured a conviction of defendant Mercedes as having been
involved in a conspiracy with Coleman and Acquino to distribute Heroin, and possess
Heroin with intent to distribute and the 153 grams of Heroin that was recovered from
Coleman’s residence upon his arrest was attributed to Mercedes. Essentially, this portion
of the motion seeks a judgment of acquittal vacating the guilty verdict because the
government did not produce sufficient evidence at trial, to attribute the Heroin found on
Coleman, to Mr. Mercedes.

Mr. Mercedes was charged with a single count of conspiring to possess and to
possess with intent to distribute, 100 grams or more of Heroin, in violation of 21 U.S.C.
Section 841(a)(1) and 21 U.S.C. Section 841(b)(1)(B). An essential element of this
offense is possession with intent to distribute. In finding Mr. Mercedes guilty, the jury
found, based essentially on the testimony of Lisa Henderson, that Mercedes possessed

with intent to distribute, the 153 grams of Heroin that was found in Coleman’s residence,
Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 7 of 8

or in the alternative. Or alternatively, the jury attributed to Mercedes, based on
Henderson’s testimony, the heroin equivalent of “$8,000 - $10,000” multiplied by three
trips. The evidence is insufficient to sustain the conviction on this score.

Clearly, no direct evidence was produced at trial connecting Mercedes to the
Heroin that was found at Coleman’s residence, rather the government relied on
circumstantial evidence and the theory of constructive possession. However, constructive
possession only “exists when a person has the power and intention at a given time to
exercise dominion and control over an object, either directly or through others” United
States v. Pelusio, 725 F. 2d 161, 167 (2d Cir. 1983). See also United States v. Payton,
159 F. 3d 49, 56 (2d Cir. 1998).

Even when seen in the light most favorable to the government as required by
Jackson v. Virginia, 443 U.S. 307, 318-319 (1979), the testimony of Lisa Henderson and
other evidence produced were insufficient to show that the 153 grams of Heroin found on
Coleman was attributable to Mercedes, and thus was insufficient to sustain the

conviction.
Respectfully submitted,

/s/ Chukwuemeka Nwokoro
Chukwuemeka Nwokoro
Nwokoro & Scola, Esquires
For Defendant Leibys Mercedes
30 Broad Street, Suite 1424
New York, NY 10004

Tel: 212-785-1060
Fax: 212-785-1066

ERED Sh yah.
Case 7:17-cr-00419-KMK Document 150 Filed 12/02/18 Page 8 of 8

By ECF
Samuel Raymond

Daniel Loss, and
Michael Maimin
Assistant United States Attorneys
